Gilbert, J.
This case is controlled by the ruling made in Register v. Colter, 171 Ga. 439 (155 S. E. 767), where it was held that a similar tax could not be collected. In both cases, parts of adjoining districts were added to existing consolidated school districts. Previously to such consolidation the consolidated districts had voted for the taxes assessed and sought to be collected from the petitioners on property within the parts of districts consolidated where no such taxes had been authorized. It follows that the court erred in sustaining the general demurrer to the petition. The case of Register v. Colter, supra, being a decision concurred in by six Justices, and older than Huie v. Morris, 176 Ga. 562 (168 S. E. 566), the latter must yield to the former case where the two are in conflict.

Judgment reversed.


All the Justices concur.